14‐2752‐cv (L) 
Cedar Petrochemicals, Inc. v. Dongbu Hannong Chem. Co. 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 15th day of October, two thousand fifteen. 
                     
PRESENT:  DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                                   Circuit Judges. 
                    KATHERINE B. FORREST, 
                                                   District Judge.*                                         
                                                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
CEDAR PETROCHEMICALS, INC.,                                    
                                                   Plaintiff‐Appellant‐Cross‐Appellee,   
           
                                         v.                                                   14‐2752‐cv (Lead)   
                                                                                              14‐2890‐cv (XAP) 
DONGBU HANNONG CHEMICAL CO., LTD.,                                                             
                                                   Defendant‐Cross‐Claimant‐Appellee‐Cross‐Appellant, 
 
KUMHO P&B CHEMICALS, INC., 
                                                   Defendant‐Cross‐Defendant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                            
*              The Honorable Katherine B. Forrest, of the United States District Court for the Southern 
District of New York, sitting by designation. 
                                                                                              




FOR PLAINTIFF‐APPELLANT:                  JOHN T. LILLIS, Nathan T. Williams, Kennedy 
                                          Lillis Schmidt & English, New York, New  
                                          York.  
 
FOR DEFENDANT‐APPELLEE:                   ROBERT A. WEINER, Michael R. 
                                          Huttenlocher, McDermott Will & Emery LLP, 
                                          New York, New York. 
 
              Appeal from a judgment and order of the United States District Court for 

the Southern District of New York (Nathan, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment and order of the district court are 

AFFIRMED.  

              Appellant Cedar Petrochemicals, Inc. (ʺCedarʺ) appeals from the district 

courtʹs entry of judgment, after a four‐day bench trial, in favor of Defendant Dongbu 

Hannong Chemical Co., Ltd. (ʺDongbuʺ) and against Cedar, as well as from the district 

courtʹs order denying Cedarʹs motion for reconsideration.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history of the case, and issues on 

appeal.   

              This suit arises from a May 17, 2005 contract between Cedar and Dongbu 

for the sale of 2,000 metric tons of phenol, to be delivered F.O.B. Ulsan, Korea.  On May 

21, 2005, the phenol was loaded on Dongbuʹs nominated vessel, the Green Pioneer.  On 

May 24, 2005, the Green Pioneer arrived at Ulsan and the phenol was transferred to 

Cedarʹs nominated vessel, the Bow Flora.  The Bow Flora then set sail for Rotterdam.  




                                           ‐ 2 ‐ 
                                                                                               




On or about July 19, 2005 the Bow Flora arrived in Rotterdam and the quality of the 

phenol was tested, revealing that the color was off‐specification.  The test results 

regarding the damaged phenol were provided to Ertisa, S.A. (ʺErtisaʺ), the ultimate 

purchaser of the phenol, and Ertisa made a claim for the chemicals through its 

insurance broker.  

              Cedar initially brought suit in Korean court against the owners and 

operators of the Green Pioneer, as well as one of the phenol testing companies.  After 

withdrawing that action, Cedar brought the instant suit against Dongbu on May 24, 

2006, alleging that Dongbu had delivered non‐conforming liquid phenol.  The parties 

agreed that to demonstrate liability, Cedar had to prove by a preponderance of the 

evidence that the phenol was damaged before it was transferred to the Bow Flora.  

Because the damage did not manifest itself ‐‐ despite the testing of samples in transit ‐‐ 

until it was offloaded in Rotterdam, Cedar argued what its expert called the ʺseedingʺ 

theory of injury.  According to this theory, the phenol was damaged, imperceptibly, 

while still in Dongbuʹs control.  That initial injury, via a slowly unfurling free radical 

chain reaction, was finally detected as off‐specification phenol in Rotterdam.   

              The district court was not persuaded by the seeding theory, and by 

Opinion dated October 21, 2013, following a bench trial, found that Cedar failed to 

prove by a preponderance of the evidence that Dongbu breached its contract by 

providing injured phenol.   




                                             ‐ 3 ‐ 
                                                                                                    




                  On appeal, Cedar alleges that the district court (1) abused its discretion by 

prohibiting Cedar from outlining its seeding theory of phenol injury in its post‐trial 

memorandum and subsequently ruling against the seeding theory without the benefit 

of the proposed briefing, (2) clearly erred in entering judgment in favor of Dongbu after 

finding that Cedar failed to show that the phenol was already injured when delivered, 

and (3) abused its discretion in declining to reach the merits of Cedarʹs motion for 

reconsideration.  On cross‐appeal, Dongbu contends that the district court abused its 

discretion in declining to sanction Cedar for filing its motion for reconsideration. 

1.      Post‐Trial Memorandum and Motion for Reconsideration 

                  Cedar claims that the district court abused its discretion in prohibiting 

them from explaining the seeding theory in Cedarʹs post‐trial memorandum.  Cedar 

further contends that the district court abused its discretion in deciding that the seeding 

theory was contradicted by Cedarʹs own evidence, Cedar Exhibits 70A‐70P (the 

ʺLiteratureʺ). 

                  The district court, however, did not deny Cedar the opportunity to argue 

its seeding theory.  At the conclusion of the bench trial, the district court ordered the 

parties to submit final proposed findings of fact and conclusions of law, as well as a 

memorandum of law.  Specifically, the district court asked that the proposed findings 

and conclusions be keyed to the trial record and address the primary question of when 

and where the phenol was damaged.  And Cedar did, in fact, address the seeding 




                                               ‐ 4 ‐ 
                                                                                             




theory in its submissions.  Additionally, though Cedar submitted direct testimony in 

the form of declarations of its experts Martin East and John Minton, neither was able to 

demonstrate at trial how the Literature supported the seeding theory.  

2.      The Seeding Theory of Phenol Injury 

              Cedar argues that the district court clearly erred in holding that Cedar 

failed to meet its burden in proving that the phenol was already injured upon delivery 

by Dongbu.  ʺIn reviewing a judgment entered after a bench trial, we accept the district 

courtʹs findings of fact unless they are clearly erroneous.ʺ  Ortho Pharm. Corp. v. 

Cosprophar, Inc., 32 F.3d 690, 693 (2d Cir. 1994).  The factfinderʹs choice between two 

permissible views of the evidence cannot be clearly erroneous.  Anderson v. City of 

Bessemer City, N.C., 470 U.S. 564, 574 (1985).   

              Cedar argues that (1) the parties stipulated that phenol discolors 

gradually, as opposed to rapidly or instantaneously as the district court found, (2) the 

Literature supports the seeding theory, (3) the Literature illustrates that the phenol 

could not have discolored rapidly or instantaneously due to the quantities of 

contaminates, oxidizing agents, and catalysts, (4) Cedarʹs expert never actually 

conceded that the Literature contradicted the seeding theory, (5) testimony on blending 

supported the seeding theory, and (6) differences in the phenolʹs storage and carriage 

conditions and sampling timing limited the ability of the quality‐inspection regime to 




                                             ‐ 5 ‐ 
                                                                                                  




generate the kind of data the district court suggested would be consistent with the 

seeding theory. 

                   We have conducted an independent review of the record and conclude 

that the district court did not clearly err.  The trial judge properly assessed the 

credibility of the witnesses and drew reasonable inferences from the evidence before it.  

The district court held that the seeding theory could not explain the results of the post‐

shipment tests of the phenol, and that it was unsupported by the scientific literature 

provided by the parties.  Specifically, the district court found that Cedarʹs experts were 

not credible, and that they failed to account for the fact that the ʺpeaks and valleysʺ in 

the test results did not comport with the linear degradation anticipated by the seeding 

theory.  App. at 768‐69; see Krist v. Kolombos Rest. Inc., 688 F.3d 89, 95 (2d Cir. 2012) (ʺIt is 

within the province of the district court as the trier of fact to decide whose testimony 

should be credited.ʺ).  

               The district courtʹs decision in favor of Dongbu, that the phenol was not 

injured before it crossed the rails of the Bow Flora, was amply supported by the record. 

3.      Cedarʹs Motion for Reconsideration 

               Cedar also appeals the district courtʹs June 30, 2014 denial of its motion to 

amend the findings of fact and alter the judgment under Federal Rules of Civil 

Procedure 52(b) and 59(e) (ʺmotion for reconsiderationʺ).  We review a district courtʹs 

denial of a motion for reconsideration for abuse of discretion.  RJE Corp. v. Northville 




                                              ‐ 6 ‐ 
                                                                                              




Indus. Corp., 329 F.3d 310, 316 (2d Cir. 2003).  ʺThe standard for granting such a motion 

is strict, and reconsideration will generally be denied unless the moving party can point 

to controlling decisions or data that the court overlooked ‐‐ matters, in other words, that 

might reasonably be expected to alter the conclusion reached by the court.ʺ  Shrader v. 

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).   

              The district court did not abuse its discretion in denying Cedarʹs motion 

for reconsideration.  Only after the district court had found in favor of Dongbu and 

rejected the seeding theory did Cedar try to connect the Literature to its theory of the 

phenol degradation.  Cedar purported, in its motion for reconsideration, to provide a 

ʺcritical readingʺ of the Literature to show why the district courtʹs findings were wrong.  

But the proper time for such a critical reading was trial.  Cedar failed to point to 

decisions or data that the district court had ʺoverlooked.ʺ  Id. 

4.      Sanctions 

              On cross‐appeal, Dongbu contends that the district court erred in 

declining to sanction Cedar for filing its motion for reconsideration, which, Dongbu 

alleges, revived positions that relied on expert conclusions from its previously 

withdrawn supplemental report, expanded on these conclusions by making inferences 

based on the previously withdrawn supplemental report, submitted and relied on 

documents that were not disclosed during discovery, and asserted a ʺtrend analysisʺ 

theory that had not previously been disclosed or offered.    




                                             ‐ 7 ‐ 
                                                                                                




                We review a district courtʹs decision regarding sanctions for abuse of 

discretion.  Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d Cir. 1999).  This 

deferential standard is in recognition of the premise that ʺthe district court is better 

situated than the court of appeals to marshal the pertinent facts and apply the fact‐

dependent legal standard that informs its determination as to whether sanctions are 

warranted.ʺ  Id. (internal quotation marks omitted).   

               The district court described Cedarʹs motion for reconsideration as 

ʺborderline frivolous,ʺ but declined to sanction Cedar because ʺ[p]laintiff has not 

previously been sanctioned or warned regarding the possibility of sanctions in this 

action.ʺ  App. at 954.  Dongbu argues that Cedar was ʺwarnedʺ because it did in fact 

have notice, in accordance with Federal Rule of Civil Procedure 11, and that in response 

to that notice Cedar informed Dongbu that it would not be withdrawing its 

reconsideration motion.  Despite the Rule 11 notice, it was within the sound discretion 

of the trial judge to deny sanctions based on lack of warning from the district court, lack 

of previous sanctions, as well the other ʺpertinent facts.ʺ  Schlaifer Nance, 194 F.3d at 333. 

                                             * * * 

                We have considered all of Cedar and Dongbuʹs remaining arguments and 

find them to be without merit.  Accordingly, we AFFIRM the judgment and order of the 

district court.   

                                            FOR THE COURT:  
                                            Catherine OʹHagan Wolfe, Clerk 



                                             ‐ 8 ‐